                      IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 IN RE:                                           §
                                                  §      CHAPTER 7
 ORLY GENGER,                                     §
                                                  §      CASE NO. 19-10926-TMD
         Debtor.                                  §

          ORDER SUSTAINING OBJECTIONS TO DEBTOR’S EXEMPTIONS

       ON THIS DAY, the Court considered D&K GP, LLC (“D&K”), a creditor and party in

interest Amended Objections to Debtor’s Exemptions (the “Objections”), and the Court, after

hearing the evidence being of the opinion that the Objection should be granted, therefor it is :

       ORDERED that Debtor’s claimed exemption in the Condominium is disallowed in its

entirety [or limited to $170,350.00] and it is further

       ORDERED that Debtor’s claimed exemption in the Alfredo Jaar Print is disallowed in its

entirety; and it is

       ORDERED that Debtor’s claimed exemptions on her personal property identified at Lines

6, 7, 8, 11 and 12 are hereby limited to the applicable statutory caps.

                                                ###




                                               Page 1
Order Prepared by Counsel for D&K GP LLC

Shelby A. Jordan
Texas Bar No. 11016700
JORDAN HOLZER & ORTIZ, P.C.
500 N. Shoreline Blvd., Suite 900
Corpus Christi, Texas 78401
Telephone: (361) 884-5678
Facsimile: (361) 888-5555
sjordan@jhwclaw.com




                                       Page 2
